BLATCHFORD, District Judge,
construed the statute as contended for, and directed the creditor to establish his debt before proceeding to show acts of bankruptcy. The creditor then proved his debt and showed acts tending to prove concealment on the part of the debtor to avoid the service of process. The creditor showed that a number of judgments had been rendered against the debtor, and executions returned, and that orders had been made for the debtor’s examination on proceedings supplemental to execution, and that upon attempts to serve such orders the debtor could not be found at his residence or usual place of business. .
Mr. Charles Tracy, for the debtor, contended that such an order was not a process. The court held that such an order was a legal process within the meaning of the act.
Mr. Amos G. Hull, counsel for the creditor, then proved that a summons and complaint upon a foreign judgment for ten thousand dollars, in behalf of the petitioner, had been placed in the hands of one of his clerks to be served, and also in the hands of a deputy of the sheriff of the city and county of New York; and that neither his clerk nor the deputy had been able, after numerous efforts, to find the debtor from the 9th of March to the 2d of May. There were numerous witnesses called on behalf of the creditor, tending to show that the friends and relatives of the debtor had stated that he had gone west, but had refused to state where west.
Mr. Tracy cited in debtor’s behalf, 1 Wash. C. C. 29 [Barnes v. Billington, Case No. 1,015]; 4 How.
Mr. Hull, on the question of concealment, cited 12 Barb. 265; 9 East, 487; 2 Com. Dig. tit. “Bankruptcy,” C.
The jury found a verdict in favor of the creditor, and that the debtor committed the act of bankruptcy set forth in the creditor’s petition.